DETAILED ACTION
Response to Arguments
Applicant has amended claims 31,42,and 63-64. Claims 31-64 are currently pending.
Applicants arguments filed 4/8/2022 have been fully considered but they are not persuasive.
Applicant argues that none of the reference teaches : "obtaining a digital image of a representation comprising genomic data of a first patient, the representation including a plot of the genomic data," "detecting a region of the plot within the digital image," "detecting a plurality of features from the region," Additionally the applicant argues that none teaches associating a descriptor with a genomic data. 
In response, Stefanescu teaches a query image, 812 note that Stefanescu teaches other image types are possible that can include a plot and additional data may be associated with each image, such as imaging details (e.g., pulse sequences such as T1, T2, FLAIR, and PD, or orientations such as axial, sagittal, or coronal), anatomy (e.g., brain, torso, arm, chest, etc.), patient data (e.g., age, height, weight, patient identification, gender, diagnosis, clinical reports, etc.), and any other data (e.g., physician, number of images, date, time) that may relate to the images. The additional data may be provided with each study, as in DICOM headers used for medical images, or may be added (manually or automatically) as supplemental information for each study; paragraph [0063-0064]) ; detecting a region of the plot within the digital  image ( 818, ROI);  detecting a plurality of features from the region(feature extraction, 816; note that Stefanescu teaches in paragraph [0075] feature extraction shown in step 816, region of interest determination 818, relative z-position 820, and any other labeling with observed characteristics or other global attributes may be performed on the query image(s)); converting the plurality of features into structured data as a function of the plurality of features and according to the at least one medical data instruction (a pre-processed query image and accompanying labels may be compared to a filtered set of pre-processed images from the database of images.  As noted above, the labels for the query image may be used, in part, to filter data from the database of images.  In one embodiment, a matching algorithm may receive from the filtering step 810 any features extracted for images that satisfy filter constraints.  These feature vectors may be compared to one or more corresponding feature vectors from the query image, paragraph [0074-0076]);  associating a descriptor with one or more of the plurality of features and the structured data (the model may be applied to the data derived from the target database 1050, and the output of the model may be used to label data from which the derived data was obtained, paragraph [0087-0088]).Note that the even though Stefanescu teaches the image data but also in paragraph [0063-0064] the specification includes any data anatomical  is interpreted as gene data In the following application. Additionally, Examiner used a secondary reference Adams et al  that teaches that image data in the form is a CIRCOS plot RTM style (Figure 3A) and filter the analysis towards specific genes or specific chromosomal locations of interest or potential importance where FIG. 3A is an overview display 300 of the entire genome sequence of the patient sample in the form of a circular or Circos.RTM.-style plot (M. Krzywinski et al., Genome Res. 19:1639-1645, 2009), with curved lines in the middle 301 depicting apparent intrachromosomal junctions. FIG. 3B in this example provides a detail 310 for Chromosome 4 and FIG. 5B shows a menu for assembling a gene panel. FIG. 5C shows a menu where the user selects chromosomal regions by function of the nucleotide sequence (for example, encoding regions, non-encoding regions within genes, and sequence between genes). FIG. 5D shows a menu that allows the user to select variations depending on the effect on the encoded protein and the collaboration environment where Adams teaches a karyogram view or a circular plot that can be annotated and transmitted (paragraph [0109-0110])Therefore, It s obvious to one skilled in the art to have the representation as a CIRCOS plot as taught by Adam in the image data of Stefanescu in order to helps users interpret genomes by providing users with important and instructive information through an easy-to-use interface. All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-64 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanescu et al (US 2003/0013951) in view of Adams et al (US 2014/0115515).
As to claim 31, Stefanescu et al teaches a device comprising: 
a non-transitory, computer readable memory storing software instructions and at least one medical data instruction; at least one processor coupled with the memory wherein the at least one processor is caused, by execution of the software instructions (paragraph [0024] and figure 8), to perform operations comprising: 
obtaining a digital image of a representation comprising genomic data of a first patient (query image, 812 note that Stefanescu teaches other image types are possible that can include a plot and additional data may be associated with each image, such as imaging details (e.g., pulse sequences such as T1, T2, FLAIR, and PD, or orientations such as axial, sagittal, or coronal), anatomy (e.g., brain, torso, arm, chest, etc.), patient data (e.g., age, height, weight, patient identification, gender, diagnosis, clinical reports, etc.), and any other data (e.g., physician, number of images, date, time) that may relate to the images. The additional data may be provided with each study, as in DICOM headers used for medical images, or may be added (manually or automatically) as supplemental information for each study; paragraph [0063-0064]) ; detecting a region of the plot within the digital image ( 818, ROI);  detecting a plurality of features from the region(feature extraction, 816; note that Stefanescu teaches in paragraph [0075] feature extraction shown in step 816, region of interest determination 818, relative z-position 820, and any other labeling with observed characteristics or other global attributes may be performed on the query image(s); converting the plurality of features into structured data as a function of the plurality of features and according to the at least one medical data instruction (a pre-processed query image and accompanying labels may be compared to a filtered set of pre-processed images from the database of images.  As noted above, the labels for the query image may be used, in part, to filter data from the database of images.  In one embodiment, a matching algorithm may receive from the filtering step 810 any features extracted for images that satisfy filter constraints.  These feature vectors may be compared to one or more corresponding feature vectors from the query image, paragraph [0074-0076]);  
associating a descriptor with one or more of the plurality of features and the 
structured data (the model may be applied to the data derived from the target database 1050, and the 
output of the model may be used to label data from which the derived data was 
obtained, paragraph [0087-0088]);  
	While Stefanescu teaches the limitation above, Stefanescu fails to teach” the representation includes a plot of the genomic data and initiating a transaction involving at least the processor based on the descriptor”.  However, Adams et al teaches in FIG. 3A is a display showing an overview of the entire genome sequence of the patient sample in the form of a Circos.RTM. style plot, showing analysis of sequence variations and apparent inter chromosomal junctions. FIG. 3B is a more detailed view mapping nucleotide variations determined by comparing a test sequence with a reference sequence. Adams et al clearly teaches initiating dialog between different users where the differences can be presented according to the scope of the test sequence (for example, a karyogramor chromosome view), from which the user may zoom in to focus on the details of a particular region 934, or zoom back out. The display is adjusted 935, and presented to the client 933 according to the request; the user may also request one or more filters 936 which are used to select variations between the test and reference samples 937 which are significant or of particular interest. The variations remaining after the filters are then used to create a map 931 and a graphical display 932 for display to the client 933. The user may provide their own annotation 941 for each variation which is incorporated 942 into the display 932. In a multi-user system, other users may reply 943 to the first user's annotation. The reply information is then incorporated into the display 942 either as a direct annotation or as a linked comment (paragraph [0109], [0110]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  have the representation as a CIRCOS plot and initiate user transactions as taught by Adam in order to helps users interpret genomes by providing users with important and instructive information through an easy-to-use interface and graphically depict variations in genome sequences in an expandable display, and provides a platform whereby the user may find and research the biological significance of such variants. The technology also provides a unique collaborative environment designed to capture and improve the collective knowledge of the participating community. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 32, Stefanescu et al teaches the device of claim 31, wherein the representation includes a medical Document (As shown in step 812, a query image may be provided.  This may be, for 
example, an axial MR study including digitized images of one or more slice of a study.  Additional data may be associated with each query image, such as imaging details (e.g., pulse sequences such as T1, T2, FLAIR, and PD, or orientations such as axial, sagittal, or coronal), anatomy (e.g., brain, torso, 
arm, chest, etc.), patient data (e.g., age, height, weight, patient identification, gender, diagnosis, etc.), and any other data (e.g., physician, number of images, date, time) that may relate to the images.  The additional data may be provided with each query image, as in DICOM headers used for medical images, or may be added (manually or automatically) as supplemental information for each query image, paragraph [0074]). 
 	As to claim 33, Stefanescu et al teaches the device of claim 31, wherein the descriptor comprises medical information of other patients (These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
 As to claim 34, Stefanescu et al  device of claim 31, wherein the transaction includes a comparison of the first representation and other representations, the first representation 
being associated with the patient, and the other representations being associated with other patients (step 822, matching may be performed between the query image and one or more images from the database of images.  More particularly, a pre-processed query image and accompanying labels may be compared to a filtered set of pre-processed images from the database of images, paragraph [0076] note that the database comprises images of a plurality of patients (i.e. other patient) paragraph [0006])). 
 	As to claim 35, Stefanescu et al  teaches the device of claim 34, wherein the representation is similar to at least one of the other representations ( the use of matching algorithm on the similar images, see paragraph [0074-0075]). 
As to claim 36, Stefanescu et al teaches the device of claim 31, wherein the transaction includes a comparison of the first representation and other representations, the first representation 
and the other representations being associated with the first patient, and the 
other representations being associated with other patients (step 822, matching may be performed between the query image and one or more images from the database of images.  More particularly, a 
pre-processed query image and accompanying labels may be compared to a filtered 
set of pre-processed images from the database of images, paragraph [0076] note that the database comprises images of a plurality of patients (i.e. other patient) paragraph [0006]). 
 As to claim 37, Adam teaches the device of claim 31, wherein the transaction includes displaying a report (displaying a quality control report, paragraph [0092-0093]). 
As to claim 38, Adam teaches the device of claim 31, wherein the transaction involves transferring data between the first device and a different device (transmission device, paragraph [0112-0113]) 
As to claim 39, Adam teaches the device of claim 31, wherein the structured data includes genomic medical data (FIG. 2A is a screenshot 200 showing a display of genome sequence data from a particular patient on the right side 210 in a karyogram view. Each chromosome is numbered 211, and depicted according to its banding pattern 212. Beside each chromosome are markers that map variations determined by analysis of the test sequence. The display on the left side 220 provides a list of particular variations in a panel of genes of interest 221 which a user has selected for analysis, with a summary assessment underneath 222 as to whether it is pathogenic or benign, paragraph [0094]). 
As to claim 40, Stefanescu et al teaches the device of claim 31, wherein the structured data includes differences between the first patient's healthy tissue and the first patient's diseased 
tissue (In order to determine which subset of the database is relevant to the patient's condition, portions of the query are matched to the elements of the database to find similarities.  For example, an 
undiagnosed magnetic resonance (MR) image of a patient may be compared to MR images in the database that are tagged with diagnoses.  A certain diagnosis of the query image is greatly supported when multiple images from the database with the same diagnosis all show a high degree of similarity to the query image, paragraph [0076], [0098]). 
 	As to claim 41, Stefanescu et al teaches the device of claim 31, wherein the medical data instruction includes at least one of the following: a preferred representation orientation;  
representation metadata; a number of perimeter tracks;  a perimeter track definition;  a number of track segments;  a track segment type definition;  a chord definition;  a chord endpoint definition;  and a descriptor definition (Additional data may be associated with each query image, such as imaging details (e.g., pulse sequences such as T1, T2, FLAIR, and PD, or orientations such as axial, sagittal, or coronal), anatomy (e.g., brain, torso, arm, chest, etc.), patient data (e.g., age, height, weight, patient 
identification, gender, diagnosis, etc.), and any other data (e.g., physician, number of images, date, time) that may relate to the images.  The additional data may be provided with each query image, as in DICOM headers used for medical images, or may be added (manually or automatically) as supplemental 
information for each query image, paragraph [0074]). 
 	As to claim 42, Adam teaches the device of claim 31, wherein the plot comprises a genome sequence circular plot (figure 3A). 
As to claim 43, Adam teaches the device of claim 42, wherein the genome sequence circular plot 
comprises a whole genome sequence circular plot (figure 3A and paragraph [0060]). 
 	As to claim 44, Adam teaches the device of claim 42, wherein the structured data represents at least one of the following: a base pair, a codon, an exon, an intron, a gene, a mutation, a single nucleotide polymorphism, a transcription, an insertion, and a deletion (gene, codon paragraph [0073-0075]). 
As to claim 45, Adam teaches the device of claim 31, wherein the structured data includes one or more of: a set of single values, a set of ranged values, source endpoints, and sink 
endpoints (a set of single values, figure 6 and paragraph [0073-0075] also Adam teaches (FIG. 3B in this example provides a detail 310 for Chromosome 4). 
 As to claim 46, Stefanos teaches the device of claim 31, wherein the descriptor comprises a histogram compiled from the structured data (table of content, paragraph [0055]). 
 As to claim 47, Stefanos teaches the device of claim 31, wherein the descriptor is a representation-level invariant descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
 	As to claim 48, Stefanos teaches the device of claim 31, wherein the descriptor is a region-level invariant descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
As to claim 46, Stefanos teaches the device of claim 31, wherein the descriptor is a feature-level 
invariant descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
 	As to claim 50, Stefanos teaches the device of claim 31, wherein the descriptor comprises a hue-based descriptor ((while steps 806 and 808 depict labels of images for regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth; or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled images to automate subsequent labeling of data, paragraph [0072]); see also Adam et al paragraph [0022], [0028]). 
 	As to claim 51, Stefanos teaches the device of claim 31, wherein the descriptor comprises an endpoint relationship descriptor (((while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]; see also Adam et al. paragraph [0065-0068]). 
 	As to claim 52, Stefanos et al teaches the device of claim 31, wherein the descriptor comprises a time-varying descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]); see also Adam et al real time descriptor are being displayed paragraph [0067 -0068]). 
As to claim 53, Stefanescu teaches the device of claim 31, wherein the device further comprises an optical Sensor (normalization uses optical sensor (client device can include an optical sensor, paragraph [0075] and [0028]). 
 As to claim 54, Stefanescu teaches the device of claim 53, wherein the optical sensor comprises a digital camera capable of capturing the digital image of the representation (paragraph [0063], [0075]). 
As to claim 55, Stefanescu teaches the device of claim 53, wherein the at least one processor is further configurable to provide instructions to a user to capture additional digital images of the representation (paragraph [0063], [0075]). 
 	As to claim 56, Adam teaches the device of claim 31, wherein the transaction comprises a digital 
Transaction (The user may be provided with the sequence data in electronic form, and then the source data is expunged from the server. More conveniently, the server may provide a repository of data, so the user may access the data on the server by cloud computing, and thereafter apply the analytic tools of this invention to the data from each test sample at the user's convenience, paragraph [0045]). 
 	As to claim 57, Adam teaches the  device of claim 56, wherein the transaction involves a second device that comprises a networked database server The internetwork 110 may include a cable network, a wireless network, and any other networks for interconnecting clients, servers and other devices, paragraph [0027]; see also Stefanescu paragraph [0048]). 
 	As to claim 58, Stefanescu teaches the device of claim 57, wherein the networked database server is 
configured to store and retrieve at least one of the following types of data as a function of the descriptor: a medical record, a diagnosis, a prognosis, an insurance record, a transaction key, a resistance factor, and a prescription (paragraph [0057] and figure 7). 
As to claim 59, Stefanescu teaches the device of claim 57, wherein the second device comprises a mobile Device (client device, paragraph [0075]). 
 	As to claim 60, Stefanescu teaches the device of claim 59, wherein the mobile device includes at least one of the following: a cell phone, an electronic healthcare card, a smart watch, a 
fitness band, and a vehicle (paragraph [0028], [0081]). 
 	As to claim 61, Adam teaches the device of claim 56, wherein the digital transaction comprises at least one of the following: a financial transaction, a database query, a prescription, a purchase, an event logging, a diagnosis transaction, a prognosis, an insurance transaction, a healthcare transaction, a notification, an alert, a cryptographic transaction, a block chain transaction, and a security transaction (The bar chart 701 shows the distribution of community assessments by rating. Underneath the chart, the user may access written comments 702 from each of the contributors to the assessment. As new assessments are created or comments are posted on assessments, other members of community get notifications that there is new activity. In the case when the user is not already logged into Voyager, they would see iPad notifications; paragraph [0107]). 
 	As to claim 62, Stefanescu teaches the device of claim 31, wherein the device comprises at least one of the following: a cell phone, a smart phone, a person data assistant, a tablet, a 
phablet, a computer, a medical device, a robot, and a vehicle (client 102, paragraph [0028]).
The limitation of claims 63-64 has been addressed above.
				Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664